Citation Nr: 1509618	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974 and from July 1975 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2008, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in October 2008, he withdrew his hearing request.

The Board notes that the Veteran has had representation for many years, including most recently by a state service organization.  However, in June 2014, the Veteran submitted a signed form indicating he wished to represent himself.  In light of this submission, the Board considers the Veteran self-represented in this case as a power of attorney may be revoked at any time.  See 38 C.F.R. § 14.631(f)(1) (2014).  

In April 2012, December 2013, and September 2014, the Board remanded the case for further development.


FINDING OF FACT

The current low back disability was not affirmatively shown to have had onset during service; arthritis of the back was not manifested to a compensable degree within one year from the date of separation from service; and the current low back disability, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard March 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's April 2012 and December 2013 remands, more recent private treatment records were obtained.  Both remands requested records pertaining to any injury incurred during the Veteran's 17 year law enforcement career.  In June 2012 and January 2014, the custodian of such records reported that she was unable to locate any such records.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

During the October 2014 VA examination report, the Veteran reported that he was involved in a serious motor vehicle accident in 2000.  The only medical record pertaining to this accident is a bone density scan.  The October 2014 VA examiner suggests that there may be additional relevant records that would likely weigh against the Veteran's claim.  The Veteran, however, insists that there are no outstanding private treatment records.  See VA exam. 11 (Oct. 2014).  In view of this information, the Board finds that further efforts to obtain private medical records related to the 2000 motor vehicle accident would be futile because the Veteran has already denied their existence.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  Additionally, the evidence suggests that such records would likely weigh against the Veteran's claim, so any failure to obtain them would not prejudice his position.

Pursuant to the Board's September 2014 remand, the Veteran was provided a VA medical examination in October 2014.  The Veteran contends that the October 2014 VA examination is inadequate because the examiner did not review his file; the examiner did not listen to his concerns; and the examiner was non-sympathetic, heartless, arrogant, and insulting.  See Statement (Jan. 2015).

The Board finds that the Veteran's contentions are without merit.  First, the examination report methodically discusses every piece of evidence in the claims file.  Second, the examiner reviewed the evidence with the Veteran during the examination and documented his comments and concerns.  Third, the Veteran did not explain how, and the record is absent any evidence, that the examiner was disrespectful.

The Board finds that the October 2014 examination along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon an exhaustive analysis of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.
Analysis

The Veteran seeks service connection for a low back disability, which he contends is related to the rigors of service, to include lifting and pulling heavy objects.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service treatment records from the Veteran's first tour of duty show a complaint of back pain in November 1971 and that the Veteran denied recurrent back pain upon separation from service in March 1974.

Service treatment records from the Veteran's second tour of duty show that on April 16, 1976, the Veteran complained of low back pain for past couple of months.  The examiner reported that lower back muscles appeared to be rigid and painful and range of motion was very limited.  On June 4, 1976, the Veteran reported a continuation of the pain described in April.  On September 20, 1976, an examiner reported that back pain appears to have worsened since June, noting that the Veteran was unable to bend completely after lifting cases of soda.  The Veteran was discharged from service in July 1977 without a separation examination.

From 1977 to 1994, the Veteran was employed as a police officer.  From 1994 to 1997, he was employed as a correctional officer.  From 1998 to 2002, he was employed as a security consultant.

At the time of a private medical examination in October 1999, the Veteran described "chronic low back pain due to increasing weight and a lack of exercise."

In 2000, a bone scan showed no chronic back disease or arthritis.

In January 2006, the Veteran filed a claim for service connection for a back disability.

Later that month, he presented a history of back pain to Dr. Batchelor and Dr. English, his primary care physicians.  Dr. English diagnosed degenerative disc disease.  Dr. Batchelor referred the Veteran to Dr. Zuhoky, a spinal specialist, who found that the Veteran's MRI's raise the question of arthritis or psoriatic arthropathy.  In February 2008, Dr. Zuhoky diagnosed lumbar facet arthropathy.

On February 5, 2008, Dr. Batchelor stated that "[i]t is unclear to me and to Dr. Zuhoky when the lumbar facet arthropathy occurred or began.  It is certainly possible that it began prior to [the Veteran's] military career.  More likely it began during his military career.  It is also slightly possible that it began after.  There is no way to know what the origin of this painful arthritic condition was.  However I suspect it started during his military career."

On February 5, 2008, Dr. English opined that facet syndrome is something that usually develops over time, but no one can say definitely that is it related to service.

At an October 2014 VA examination, the VA examiner reviewed and discussed the evidence of record with the Veteran.  The Veteran was unable to give any details about his 43 year history of back pain.  When asked probing questions about his back condition in chronological order starting from 1971 to present day, he was unable to do so and commented that he would automatically appeal again.

The examiner opined that the Veteran did not have arthritis of the spine up till 2000.  The rationale was that the Veteran was under care of Dr. Batchelor starting in 1999 with no report of prior back disease.  In 2000, the Veteran was involved in a motor vehicle accident when he was hit from behind by a truck that slammed his vehicle under another truck in front of him.  A bone scan related to the accident showed no evidence of chronic disease in his low back.  The examiner noted that any facet arthritis of the back would be easily diagnosed on a bone scan, but was not found.  From 2000 to 2005, the Veteran reported multiple episodes of joint pain but never back pain.

The examiner also opined that it is very likely that the Veteran's back pain followed the 2000 motor vehicle accident.  The rationale was that the January 31, 2006, treatment note was the first time the Veteran reported "back pain for years."  The examiner noted that when probed about the accident, the Veteran was vague and when asked if he received financial compensation for the accident, he reported that he may have received financial compensation for his injuries.  The examiner emphasized that while the Veteran insists that there are no outstanding medical records, there are no medical records that provide the details of this incident except for the telling bone scan that showed no chronic back disease or arthritis.

The examiner concluded that the absence of back disease on the bone scan of 2000 is the strongest piece of objective evidence that proves the absence of chronic back disease prior to 2000.  The examiner concluded that the next compelling piece of evidence is the mild nature of the arthritis noted on current lumbar spine x-ray.  The examiner explained that a current x-ray of lumbar spine shows only mild degenerative joint disease and is more consistent with back disease of more recent onset, not decades old, and these findings are also consistent with the Veteran's age of 68.  The examiner reported that she would expect much more advanced disease if onset was in 1970s with premature and more rapid progression due to long term obesity.

The examiner also noted that Dr. Batchelor's, February 5, 2008, medical opinion is incomplete to the extent that it does not address evidence that the Veteran's back disability is due to wear and tear of aging and possibly initiated by the motor vehicle accident in 2000 and decades of near morbid obesity with max BMI of 39.6 approaching 40 (morbid obesity).

Initially, the Board finds that the Veteran is competent to report back pain in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).

With respect to the Veteran's contentions regarding the diagnosis and etiology of the underlying pathology causing the current back symptoms, which include arthritis of the back, the Board finds that these are not simple medical conditions the Veteran is competent to diagnose.  The rationale is that these diagnoses fall outside the realm of common knowledge of a lay person, that is, these diagnoses involve internal muscle and joint processes that cannot be identified by mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that arthritis was initially diagnosed nearly 30 years after separation from service.  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to diagnose the current disabilities or offer an opinion as to their etiology and his opinions in this regard are of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

It is undisputed that the Veteran experienced low back pain in service and has a current low back disability.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

The "nexus" requirement may be established for a chronic disease, such as arthritis, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

There is conflicting medical evidence regarding a nexus between the Veteran's current low back disability and his military service.  The October 2014 VA examiner's opinion is unfavorable and Dr. Batchelor's February 5, 2008, opinion is favorable.

The VA examiner explained that the Veteran's current low back disability is not related to service because there is no objective evidence of arthritis until approximately 30 years after service; the current x-rays show only mild arthritis consistent with recent onset; the clinical findings are consistent with the Veteran's age; and there is strong evidence that the Veteran's back disability is due to wear and tear of aging and possibly initiated by the motor vehicle accident in 2000 and decades of near morbid obesity.

Dr. Batchelor reported, without rationale, that he suspected that the Veteran's back disability started in service, but noted that there is no way to know its origin.

Both opinions were rendered by medical professionals who are qualified through education, training, or experience to offer a medical diagnoses and medical opinions.

The unfavorable opinion was rendered by a medical professional who meticulously reviewed the Veteran's file and supported her conclusions with reasoned analysis.  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.

The favorable opinion is speculative to the extent that Dr. Batchelor's suspicion that the disability had its onset in service does not convey any degree of medical certainty.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  Additionally, Dr. Batchelor's opinion lacks any rationale.  Significantly, "most of the probative value of a medical opinion comes from its reasoning,"  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  And lastly, it is impossible for the Board to determine whether Dr. Batchelor was informed of the relevant facts of the case (to include the Veteran's history of post-service motor vehicle accidents) because there is no indication that he reviewed the claims file and he failed to provide any rationale for his opinion.  Id.  For these reasons, Dr. Batchelor's favorable opinion is afforded no probative value.

Thus, the only probative evidence of record with respect to the salient issue of whether there is any nexus between the current low back disability and the Veteran's military service, to include his complaints of back pain, is the October 2014 VA examiner's opinion.  As noted above, the Board has considered the Veteran's lay statements regarding a history of back pain since service.  Although the Veteran is competent to describe the pain he has experienced, he is not competent to either diagnose or address the etiology of the underlying disorder causing low back pain.  As such, his lay statements are not competent evidence.

The preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.

ORDER

Service connection for a low back disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


